NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10340

                Plaintiff-Appellee,             D.C. No. 4:07-cr-00513-JGZ-JR-1

 v.

MANUEL FELICIANO BORREGO, Sr.,                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Manuel Feliciano Borrego, Sr., appeals from the district court’s judgment

and challenges the 36-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Borrego contends that the district court erred by failing to consider



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sufficiently his argument that his supervised release violations were driven by his

substance abuse. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record demonstrates that the district court discussed Borrego’s substance

abuse issues at length and sufficiently explained its reasons for imposing the

above-Guidelines sentence. See United States v. Perez-Perez, 512 F.3d 514, 516

(9th Cir. 2008).

      Borrego also argues that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) factors and the totality of the circumstances, including the need to

provide adequate deterrence and protect the public, and Borrego’s multiple

breaches of the court’s trust. See Gall, 552 U.S. at 51; United States v. Simtob, 485

F.3d 1058, 1062 (9th Cir. 2007) (holding that the primary purpose of a revocation

sentence is to sanction the defendant’s breach of the court’s trust).

      AFFIRMED.




                                          2                                      21-10340